Citation Nr: 0922264	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for colon cancer to include 
as a result of exposure to asbestos and/or Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

When this issue was originally before the Board in September 
2008, it was stayed pursuant to Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007) (per curiam order).  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), where it reversed the U.S. Court 
of Appeals for Veterans Claims (Court) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), and held that the 
Veterans Court had erred in rejecting VA's interpretation of 
38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass of Vietnam in order to 
benefit from the regulation's presumption.  The stay of cases 
related to Haas is no longer in effect, and in light of the 
Supreme Court's denial of certiorari, VA's Office of General 
Counsel (OGC) has advised that the Board may resume 
adjudication of the previously stayed cases.  As such, this 
issue is now before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the claims file, the Board has determined 
that further development is necessary before the Board 
adjudicates the claim.

A VA examiner in March 2004 provided the opinion that 
asbestos exposure has not been established as a cause of 
colon cancer and he is unable to find any plausible link 
between the Veteran's colon cancer and his time in the Navy.  
In July 2004, the Veteran submitted articles indicating colon 
cancer may be associated with asbestos exposure.  The RO 
provided the Veteran with another VA examination in October 
2006 to determine whether his asbestos exposure is related to 
colon cancer with consideration of the articles submitted by 
the Veteran.  Based on a review of the claims file including 
the internet articles, VA treatment records and an 
examination of the Veteran, the examiner provided the opinion 
that the Veteran's asbestos exposure would be less than 50 
percent contributory to the Veteran's colon cancer.  He 
supported this opinion by stating that it is possible that 
asbestos exposure can contribute to the risk of colon cancer, 
especially a long exposure history and possible ingestion of 
particles; however, asbestos exposure is not considered a 
major risk factor for developing colon cancer.  The Veteran's 
exposure has been less than 10 years as in the quoted study.  
His exposure is more like three years or less and more likely 
respiratory exposure as opposed to ingestion.  The examiner 
noted that there have not been clear links to colorectal 
cancer and asbestos exposure such as those studies seen with 
lung cancer and asbestos.  The Board finds that the VA 
examiner's opinion did not adequately address the question of 
whether the Veteran's colon cancer is related to his asbestos 
exposure in service as requested by the RO.  Thus, a remand 
is necessary to clarify the opinion of the VA examiner in 
October 2006.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the claims folder 
to the VA examiner who conducted the VA 
examination in October 2006 to clarify 
his opinion.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
offer an opinion as to whether the 
Veteran's colon cancer is at least as 
likely than not (i.e., a 50 percent or 
greater probability) caused by or 
related to the Veteran's exposure to 
asbestos in service.  The examiner 
should provide a complete rationale for 
all conclusions reached. 

2.	 If the examiner who conducted the 
October 2006 VA examination is 
unavailable, then the RO should provide 
the veteran with a VA examination from 
an appropriate specialist to determine 
the etiology of the Veteran's colon 
cancer.  All necessary and appropriate 
tests should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the articles 
submitted by the Veteran, and offer an 
opinion as to whether the Veteran's 
colon cancer is at least as likely than 
not (i.e., a 50 percent or greater 
probability) caused by or related to 
the Veteran's exposure to asbestos in 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for colon cancer to include 
as due to exposure to asbestos and 
herbicides, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




